Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 15, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 6-7 and 10-12 drawn to an invention nonelected without traverse in the reply filed on March 17, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Objections
Claim 1 has been objected to because of minor informalities.
	The objection of claim 1 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
I.	Claims 1-5 and 8-9 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-5 and 8-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 5 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
	The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
Claims 1-5 and 8-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US Patent No. 3,700,481) in view of Arnold (“High Quality Copper-Nickel-Chromium Plating on Plastics: A Continuous Process and Its Challenges,” Plating and Surface Finishing (2004 Jan 1), Vol. 91, No. 1, pp. 38-47), JP 2002-363371 (‘371) and Eckel et al. (US Patent Application Publication No. 2008/0132618 A1).
	Chin teaches an electroplating process comprising the following steps:
(1) providing of a substrate made from a thermoplastic molding composition (= a linear, thermoplastic, synthetic, organic, hydrophobic polymeric matrix which can be formed into a plastic article) [col. 2, lines 42-45], 

(2) optionally cleaning/rinsing (= optionally), 
(3) etching (= the preplating steps may include first, a conditioning step, wherein the surface of the plastic to be plated is etched in an acid bath) [col. 1, lines 52-55], 
(4) activation (= the conditioned surface is then made catalytic by a second step known as “activating”) [col. 1, lines 56-60],
(5) acceleration (= a sensitizing step may be utilized either before or after the activating step if desired. This sensitizing (also known as accelerating) step) [col. 1, lines 63-68], 
(6) electroless chemical metal plating (= in the electroless plating step, the plastic surface which contains a precious metal or metal salt, for example palladium or palladium chloride, is immersed into an electroless copper or nickel plating bath) [col. 1, lines 69-72], and
(7) deposition of one or more layers by electroplating (= the electroless plating step results in a plastic surface that can then be electroplated by standard procedures of the electroplating industry) [col. 2, lines 9-11]; 
The process of Chin differs from the instant invention because Chin does not disclose the following:
	a.	Wherein the one or more layers is one or more metal layers.
	Chin teaches that the electroless plating step results in a plastic surface that can then be electroplated by standard procedures of the electroplating industry (col. 2, lines 9-11).
	Arnold teaches decorative plating on plastics (page 44, lines 50-51). 
	Now that the formerly non-conductive substrate has an adherent, conductive layer on its surface, the parts are ready for final electroplating. The electroplating sequence is a series of steps that will deposit several separate layers of metal onto the conductive part, depending on the application. A typical process flow is:

• Copper strike 
• Bright acid copper 
• Semi-bright nickel (Optional for exterior applications) 
• High sulfur/high activity nickel (Optional for exterior applications) 
• Bright nickel 
• Microporous nickel (Optional for exterior applications) 
• Chromium (Typically hexavalent solutions for exterior applications) [page 44, lines 23-36].

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more layers described by Chin with wherein the one or more layers is one or more metal layers because electroplating a copper strike is the first in a series of electroplating baths used in decorative plating on plastics.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).	 
b.	Wherein the thermoplastic molding composition comprises components A) to C):
A) 30 to 40 wt.% of at least one graft rubber copolymer (A) obtained by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, the styrene and/or the acrylonitrile being able to be partially or completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof, in the presence of at least one polymer latex (a) of a conjugated diene;
B) 30 to 40 wt.% of at least one rubber free vinyl copolymer of 50 to 99 percent (B1) and 1 to 
50 percent (B2), the percent being relative to the weight of the copolymer, where (B1) is at least one member selected from the group consisting of styrene, a-methyl styrene, nucleus-substituted styrene, and methyl methacrylate and where (B2) is at least one member selected 

from the group consisting of acrylonitrile, methyl methacrylate, maleic anhydride, N-alkyl- substituted maleic imide, and N-aryl-substituted maleic imide; and 
C) 25 to 34 wt.-% by weight of at least one aromatic polycarbonate; 
wherein the sum of components A), B), and C) totals 100% by weight.
	Chin teaches that the matrix polymers suitable for use in the present invention are thermoplastic polymers which are generally rigid, hard and tough but not brittle and possess good impact strength, heat resistance, low temperature properties and chemical resistance (col. 2, line 51 to col. 3, line 9).
	JP ‘371 teaches a thermoplastic resin composition useful as various industrial materials because it does not contain chlorine and bromine compounds, has high flame retardancy, and exhibits sufficient heat resistance, impact resistance and fluidity (ƿ [0084]).
	According to the present invention, an aromatic alkenyl compound monomer (a1), a vinyl cyanide compound monomer (b1), and, if necessary, a vinyl copolymerizable with the rubbery polymer. 10-60% by mass of a graft copolymer (A) obtained by graft-polymerizing a system monomer (c1), an aromatic alkenyl compound monomer (a2), and a vinyl cyanide compound monomer (b2) are required. The copolymer (B) 0 to 50% by mass obtained by polymerizing a vinyl-based monomer (c2) copolymerizable therewith and the polycarbonate resin (C) 30 to 80% by mass are represented by the following formula (1). ) And (2) WA / (100-WC) ≧ 0.2 (1) WA + WB + WC = 100 (2) (In the formula, WA, WB, and WC are compounds of components (A), (B), and (C), respectively. Indicates the ratio (mass%) [ƿ [0008]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoplastic molding composition described by Chin with wherein the thermoplastic molding composition comprises components A) to C) because a thermoplastic resin composition comprising 10-60% by mass of a graft copolymer (A) of a rubbery polymer (= butadiene rubber) [ƿ [0009]] obtained by emulsion 

polymerization (ƿ [0027]) of an aromatic alkenyl compound monomer (a1) [= styrene] (ƿ [0020], lines 180-181) and a vinyl cyanide compound monomer (b1) [= acrylonitrile] (ƿ [0020], lines 182-183); 0-50% by mass of copolymer (B) [= a styrene-acrylonitrile copolymer (SAN resin)] (ƿ [0030], lines 270-271); and 30-80% by mass of polycarbonate resin (ƿ [0035], lines 305-306) where WA + WB + WC = 100 is a thermoplastic polymer which possess good impact strength and heat resistance, and thus is a suitable matrix polymer as Chin had proposed.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
As to “at least one graft rubber copolymer (A) obtained by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, the styrene and/or the acrylonitrile being able to be partially or completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof,” Eckel teaches that:
ABS polymer, produced by emulsion polymerization of 43 wt. % (relative to the ABS 
polymer) of a mixture consisting of 27 wt. % acrylonitrile and 73 wt. % styrene in the presence of 57 wt. % (relative to the ABS polymer) of a crosslinked polybutadiene rubber in particulate form (mean particle diameter d50 = 0.35 µm) [page 6, [0111]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the graft copolymer (A) described by JP ‘371 with at least one graft rubber copolymer (A) obtained by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, the styrene and/or the acrylonitrile being able to be partially or completely replaced by [alpha]-methylstyrene, methyl 

methacrylate, N-phenylmaleimide, or mixtures thereof because emulsion polymerization of 43 wt. % (relative to the ABS polymer) of a mixture consisting of 27 wt. % acrylonitrile and 73 wt. % styrene in the presence of 57 wt. % (relative to the ABS polymer) of a crosslinked polybutadiene rubber in particulate produces an ABS polymer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
As to “50 to 99 percent (B1) and 1 to 50 percent (B2),” Eckel teaches that:
Copolymer formed from 77 wt. % styrene and 23 wt. % acrylonitrile having a weight-averaged molecular weight Mw of 130 kg/mol (determined by GPC), produced in accordance with the bulk polymerization process (page 7, [0116]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the copolymer (B) described by JP ‘371 with 50 to 99 percent (B1) and 1 to 50 percent (B2) because bulk polymerizing 77 wt. % styrene and 23 wt. % acrylonitrile having a weight-averaged molecular weight Mw of 130 kg/mol produces a styrene-acrylonitrile copolymer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 2, Eckel teaches wherein the thermoplastic molding composition comprises as component B a copolymer of styrene and acrylonitrile, which is made from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile (= 77 wt. % styrene and 

23 wt. % acrylonitrile) [page 7, [0116]].
	Regarding claim 3, JP ‘371 teaches wherein the thermoplastic molding composition comprises as component B 30 to 40 wt.% of a copolymer of styrene and acrylonitrile (= 0-50% by mass of copolymer (B), a styrene-acrylonitrile copolymer (SAN resin)) [ƿ [0008] and [0030], lines 270-271).
	Eckel teaches which is made by continuous bulk polymerization, and which contains from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile (= copolymer formed from 77 wt. % styrene and 23 wt. % acrylonitrile having a weight-averaged molecular weight Mw of 130 kg/mol (determined by GPC), produced in accordance with the bulk polymerization process) [page 7, [0116]].
	Regarding claim 4, Eckel teaches wherein the copolymer of styrene and acrylonitrile contains 75.5 weight % of styrene (= 50 parts by weight to 99 parts by weight styrene) [page 5, [0088]] and 24.5 weight % of acrylonitrile (= 1 part by weight to 50 parts by weight acrylonitrile) [page 5, [0089]].
	Regarding claim 5, Eckel teaches wherein the thermoplastic molding composition comprises as component A a graft rubber copolymer obtained by the emulsion polymerization (= emulsion polymerization) [page 3, [0054]] of styrene and acrylonitrile in a weight ratio of 80:20 to 65:35 (= 50 parts by weight to 99 parts by weight of styrene and 1 part by weight to 50 parts by weight acrylonitrile) [page 3, [0049] and [0050]] in the presence of the at least one polymer latex (a) of a conjugated diene, wherein the conjugated diene is butadiene (= butadiene rubber) [page 3, [0052]].

	Regarding claim 8, Chin teaches wherein the electroless chemical metal plating is electroless nickel plating (= an electroless nickel plating bath) [col. 1, lines 71-72].
	Regarding claim 9, Arnold teaches wherein the one or more metal layers in the deposition step are selected from the group consisting of copper, nickel, and chromium (= bright nickel) [page 44, line 33].

New Grounds of Rejection
Claim Rejections - 35 USC § 112
	Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 7, it is unclear what is meant by “electroless chemical metal and plating”. 

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. The standing prior art rejection has been maintained for the following reasons:.
• Applicant states that a person skilled in the art who wants to improve the plastic material for electroplating JP '731 deals with a different problem, namely to provide a flame-resistant resin composition without using a bromine or chlorine-based flame retardant. Thus, a 

person skilled in the art who wants to improve the plastic material for electroplating would either not consider JP ‘731, or, even if that person does, that person would not be motivated by the teaching of JP ‘731 to modify the ABS resin in a manner to arriving at the material used in the process according to the claimed invention.
	In response, there is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
Chin teaches that:
The aforesaid advantages are achieved by incorporating an electroless metal depositing aid consisting of polymeric materials (i.e., polymers having a degree of polymerization greater than about 20) which are prepared using at least one monomer which contains one or more basic nitrogen atoms, (i.e., a nitrogen atom which possesses at least one lone or unshared pair of electrons) into a linear, thermoplastic, synthetic, organic, hydrophobic polymeric matrix which can be formed into a plastic article suitable for electroplating. The electroless metal depositing aid is incorporated into the polymeric matrix to form a physical admixture by blending such depositing aid and matrix polymers, which may exist in solid or latex form, by intemal nuxing, milling, or any convenient method (col. 2, lines 36-50).

The matrix polymers suitable for use in the present invention are thermoplastic polymers which are generally rigid, hard and tough but not brittle and possess good impact strength, heat resistance, low temperature properties and chemical resistance (col. 2, lines 51-55).


For the purposes of discussion in the present invention, in instances where the ABS matrix is a polyblend, i.e., a blend of styrene-acrylonitrile and butadiene-acrylonitrile rubber, etc., the blend shall be considered as a single polymer to which the electroless metal depositing aid is added (col. 3, lines 5-9).

	JP ‘371 teaches a resin composition is formed by blending (wt.%):
(A)    a graft copolymer (10-60);
(B)    a copolymer (0-50); and
(C)    a polycarbonate resin (30-80) satisfying formulae (1) and (2).
WA/(100-WC) greater than or equal to 0.2 (1)
WA + WB + WC= 100(2)
WA, WB, WC= blending ratio (percent by mass) of (A), (B), and (C), respectively.

	The flame retardant resin composition is used for various industrial materials.

The flame retardant resin composition contains no chlorine compound or bromine compound and has high flame retardancy, sufficient heat resistance, impact resistance, and fluidity (abstracts).

	Arnold teaches that plated ABS is used for the following applications within industries such as automotive, plumbing and hardware:
*    Car and truck grilles
*    Body side moldings 
*    License plate trim
*    Mirror housings and trim 
*    Nameplates and badges
*    Interior trim (such as gear shift knobs and shift lever bezels)
*    Headlamp bezels
*    Household faucets
*    Shower heads
*    Toilet mechanisms
*    Drawer pulls (page 39, left column, lines 11-23).

	Chin teaches using an ABS matrix polyblend possessing good impact strength and heat resistance as a suitable polymer for electroless plating where JP ‘371 teaches a composition of a blended ABS composition (ƿ [0002]) having high sufficient heat resistance and impact resistance used in various industrial materials where Arnold teaches that plated ABS is used for applications within industries such as car and truck grilles.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

	• Applicant states that rather, JP ‘731 teaches away from the claimed process because JP ‘731 preferably uses PC in amounts higher than 35 wt.% and further preferably uses graft copolymer composites with acrylate rubbers.
	In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)).
All disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in the reference patent, not just specific examples, must be evaluated for what it fairly teaches those of ordinary skill in the art, In re Snow and Steinhards, 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278 (CCPA 1976); In re Kohler, 177 USPQ 399.

	• Applicant states that as discussed, JP ‘731 and Eckel concern different technical problems. Moreover, both references teach using high amounts of polycarbonate and thus teach away from the claimed invention. In contrast, all of the components in the thermoplastic molding composition used in the claimed process are present in specific amounts within narrow ranges. 
In response, the test for obviousness is not whether the features of a secondary 

reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Eckel is used in the rejection for teaching the production of an ABS polymer (page 6, [0111]) and a copolymer (page 7, [0117]). The processes of making these components are independent from the molding composition itself. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Michels et al. (US Patent Application Publication No. 2013/0158183 A1) is cited to teach thermoplastic polycarbonate compositions (page 1, [0001]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 

reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 29, 2021